Title: Abigail Adams 2d to Elizabeth Cranch, April 1782
From: Adams, Abigail (daughter of JA and AA)
To: Cranch, Elizabeth,Norton, Elizabeth Cranch


     
      Saturday 
        April 1782
       
     
     Knowing your benevolent heart is ever gratified by hearing of the wellfare of your friends, and feeling a disposition to scrible, you Eliza first claim my attention. I hope ere this your health and spirits are perfectly restored and every one of the family to their usual chearfulness. Do not my Dear Girl dwell too long on the dark side of affairs, it impairs your health and sinks your spirits. Was it in the power of your friend to remove the causes of your anxiety it would be the happiest moment of my Life but alas I feel my inability even to offer that consolation that a sweet but feble friend requires. I will attempt to give you some idea of the manner my time has past hear. I arrived late in the afternoon, we were received in the usual manner, some sociable, others reserved. Mamma drank tea and returned home. Some retired for a short time. We chatted and as Yorick somewhere expresses himself in his letters to Eliza (thou was the star that conducted our discourse) for some time, the evening passed in a reserved manner, at ten I retired to my room. Then my friend I more preticularly wished for your company. I was soon lost in sleep and not one idea presented to my imagination till seven in the morning. To day Miss H O and my friend Polly Otis dined here, some other company. Mr. S. Otis and Lady passed the afternoon, our good Cousin O. appears to have obtained as great a share of happiness as I think consistent with the Lot of mortals, may she long continue as pleased as at present she appears to be with her new partner. I must confess I can have no idea that a heart wounded by grief should be healed by aney one event in so short a space of time, perhaps my ideas may be romantick.
     
     
      Monday afternoon
     
     I had wrote thus far and laid aside my pen with a secret impulce that I should receive a letter from you on monday but did not beleive you would pass and not ask your friend one word, you were in a hurry and are very excuseable. Your Letter gave me the pleasure that I ever feel from hearing from you. I need not add it was great. Your observations are just, but from what cause our attachment increases to a greater degre to those of our friends who have felt the severe hand of affliction I cannot determine. Experience has often convinced me of the truth of the sentiment.—Your anxiety for your parent has been great but what would it have been had you been seperated from the best of parents as is the case of your friend. A wide Atlantick rolls between us and we know not wheather we shall be made happy or miserable by the much wished for inteligence. It is one of the most unhappy situations in Life to be thus seperated from those friends that claim the greatest share of our Love by the ties and bonds of natural affection, and are doubly deserving our hiest esteem by their good conduct through this Life so far as they have past. Their future conduct no one can answer for.
     I have given you some idea in what manner my time has past hear. I am sometimes gratified by the company of a friend—the gentlemen you mention are as sociable as usual. Mrs. Warren passesses the happy tallent of ever rendering herself pleasing to all. My happiness is not greatly augmented by this visit neither will it be greatly de­creased—a proof of the depravity of my taste perhaps you will say. I cannot help it I answer. I veryly beleive I possess too large a share of that same indiference that some persons attribute to me. If I do possess it, it is natureall. This is some consolation I think. Do my Dear put your friend into some way to avoid the appearance of this detested disposition. I have endeavoured all in my power to erase it but find it impossible, perhaps your segasity can point out some remedy. Your benevolence will direct you to give your friend all the assistance you are capable of. I dont know wheather a person who is not possessed of the least degree of it can have aney idea of it.
     Adeiu for the present. If I do not see you tomorow I may make some addition to this scroll. It is not necesary you will think ere you have perused half of it. As it is from a friend who sincerely loves you it may perhaps be acceptable.
     
      Yours,
      A.A.
     
    